DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed June 20th 2022, claims 1-20 are pending for examination with a February 22nd 2018 priority date under 35 USC §119(e).
By way of the present Amendment, claims 1-6, 9, 11-16, 19, and 21-22 are amended. Claims 7-8 and 17-18 are canceled.

	Claim Objections
Claims 4, 21 and 22 are objected to because of the following informalities:  mis-spelling of “input-output subsytem” of claim 4; claims 21 and 22 are dependent claims of canceled claims 7 and 17 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 11-13, 15, 18, and 21-22 are rejected under 35 U.S.C. §103 as being unpatentable
over Beck et al. (US 2019/0239791), hereinafter Beck, in view of Aimone et al. (US 2014/0347265), hereinafter Aimone, and further in view of Jiao et al. (US 2016/0140310), hereinafter Jiao.

Claim 1
“A system for automated machine-learning-based content provisioning, the system comprising: a memory comprising a memory comprising a database coupled to a network and storing” Jiao [0059] discloses “machine-learning models can be used in both developing correlative health parameters, and determining health outcomes based on correlative health parameter” and “memory storage devices” is disclosed in Jiao [0120]:

“a plurality of user profiles” Jiao [0076] discloses “a knowledge profile of a user”;

“a plurality of content items for distribution to a plurality of user devices associated with the plurality of user profiles” Aimone [0086] discloses “wearable computing device may communicate with one or more computing devices in order to distribute, enhance, or offload the processing of the bio-signal measurements…. computing devices may maintain or have access to one or more database maintaining bio-signal processing data”;

“a machine learning model for automated evaluation of user responses received from the plurality of user devices” Beck [0016] discloses “a computer implemented method of evaluating the mental health of a person”, and Jiao [0059] discloses “machine-learning models”;

“a server coupled to the memory via the network and configured to: provide, to a user device via the network, a first content item, selected from the plurality of content items, to be presented on a user interface of the user device” Beck [0134] discloses “a central server”, and Beck [0141] discloses “a distributed computing environment…. a user’s computer can run an application that causes the user’s computer to transmit a stream of one or more data packets across a data network to a second computer”;

“wherein the user device is associated with a user profile in the database” Beck [0033] discloses “a database”;

“the first content item comprises a prompt” Beck [0087] discloses “[t]he response time for answering individual questions can also be observed and recorded”; the “prompt” is inherently disclosed in the “answering individual questions” in said paragraph; 

“receive strain data from the user device, wherein the strain data is indicative of a level of mental strain associated with a user of the user device and comprises biometric data associated with the user” Beck [0092]-[0095] discloses data associated with user’s mental health;

“receive response data from the user device indicative of a response by the user to the prompt, wherein the response data comprises an amount of elapsed time before the response is sent by the user” Beck [0016] discloses “method of evaluating the mental health of a person that comprises… collecting first phase data on a person’s autonomic and voluntary responses with one or more sensors in a first phase”, and Beck [0087] discloses “[t]he response time for answering individual questions can also be observed and recorded. … response time for completing the entire set of questions can also be observed and recorded”; the “prompt” is inherently disclosed in the “answering individual questions”;

“input, into the machine learning model, the strain data and the response data” Jiao [0059] discloses “machine-learning models can be used in both developing correlative health parameters, and determining health outcomes based on correlative health parameter” and Jiao [0060] discloses “[a]n individual question can be associated with multiple correlative health parameter values”;
In said cited paragraphs, user answers to those questions indicates that “input” is inherently disclosed in the those “questions” based on the correlative health parameters developed by the machine learning model as disclosed in Jiao.

“generate, as output from the machine learning model, a strain value characterizing the level of mental strain of the user” Jiao [0059] discloses “machine-learning models can be used in both developing correlative health parameters, and determining health outcomes based on correlative health parameter”;

“select, from the database, a second content item, from the plurality of content items, to be presented on the user interface based on the strain value; and provide the second content item to the user device” Beck [0123] discloses “select content on screen or to measure a user’s interest in a portion of on-screen content…” and Beck [0218] discloses “device, or the database, or connected remote server may select a route based on these metrics…”.

Beck, Aimone, and Jiao disclose analogous art. However, Beck does not spell out the “user devices associated with user profiles” and “database” as recited above. These features are disclosed in Aimone and Jiao respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Aimone and Jiao into Beck to enhance its data/information distribution functions.

Claim 2
“wherein the user device comprises an input/output subsystem for collecting the strain data, the input/output subsystem comprising at least one of: a camera, an eye scanner, an iris scanner, an ocular measurement device, a retina scanner, a heart rate monitor, or a breathing monitor” Beck [0011] discloses “sensors can include a camera”.

Claim 3
“wherein the strain data comprises eyeball tracking data, pupil dilation data, heart rate data, or breathing data” Aimone [0050] discloses “heart rate sensors, eye-tracking sensors, blood pressure sensors” and Aimone [0165] discloses “measures includes pupil dilation… heart rate and breathing”.

Claim 5
“wherein the response data further comprises at least one of a rate of typing or a number of changes made to the response before it is sent” Jiao [0035] discloses “the time it took for the user to provide the response and/or whether the user correctly answered the question on the first try”.

Claims 11-13 & 15
Claims 11-13, and 15 are rejected for the rationale given for claims 1-3, and 5 respectively.

Claim 21
“wherein optimal strain comprises strain above a lower threshold” Beck [0107] discloses “baseline values can be established using data from a first phase. If a change is detected in a second (or other) phase beyond a certain threshold, it can raise an alarm and indicate the possibility of one or more mental health ailments.

Claim 22
Claim 22 is rejected for the similar rationale given for claim 21.

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Beck et al. (US 2019/0239791), hereinafter Beck, in view of Aimone et al. (US 2014/0347265), hereinafter Aimone, Jiao et al. (US 2016/0140310), hereinafter Jiao, and further in view of Wala et al. (US 10,825,567), hereinafter Wala.

Claim 4
“wherein the strain data is captured by the input-output subsystem during a time period subsequent to providing of the first content item to the user device and prior to receiving the response data from the user device” Wala col.9 line 61 to col.10 line 24 discloses “elicits and receives inputs from various sources, and calculates and displays customized outputs… mental and personal health…. using data captured by a personal handheld computing device”.

Beck, Aimone, Jiao and Wala disclose analogous art. However, Beck does not spell out the “collecting strain information” after sending out data packet and before receiving user response as recited above. It is disclosed in Wala. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Wala into Beck to enhance
its data/information distribution functions.

Claim 6
“wherein the prompt comprises a first prompt that is associated with a first subject matter and a set of one or more first facets, and wherein the second content item comprises a second prompt associated with the first subject matter and a set of one or more second facets, wherein the first and second prompts comprise questions directed to the user, and wherein the set of one or more first facets is different from the set of one or more second facets” Wala col.37 lines 1-11 discloses “the data regarding components, ingredients, biochemical signatures…. The communicated data to look up possible detrimental or beneficial aspects of the consuming the item in its present state”. Although the word “prompt” is not spelled out, Beck discloses “questions” in paragraphs [0003][0004], which inherently disclose the “prompt” as claimed.

Claims 14 & 16
Claims 14 and 16 are rejected for the rationale given for claims 4 and 6 respectively.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Beck et al. (US 2019/0239791), hereinafter Beck, in view of Aimone et al. (US 2014/0347265), hereinafter Aimone, Jiao et al. (US 2016/0140310), hereinafter Jiao, and further in view of Osotio (US 2018/0357493), hereinafter Osotio.

Claim 9
“wherein the server is configured to select the second content item by identifying facet information; determining facet mastery; identifying potential next knowledge components; and generating a multidimensional strain score for each of the potential next knowledge components” Osotio [0037] discloses “additional dimensions can be used such as where multiple context measures are used…. trust level 1 data can only be conveyed by a private channel in a private venue…. the trust level may be multidimensional and have a score and/or other information associated with the various dimensions”.

Beck, Aimone, Jiao, and Osotio disclose analogous art. However, Beck does not spell out the “multidimentional strain score” as recited above. It is disclosed in Osotio. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Osotio into Beck to enhance its data/information distribution functions.

Claim 10
“wherein the multidimensional strain score of a respective potential next knowledge component comprises a vector having a dimension for each of one or more facets of the respective potential next knowledge component associated with the multidimensional strain score” Osotio [0059] discloses “a supervised or unsupervised machine learning process such as a support vector machine (SVM) technique” and Osotio [0097] discloses “[c]omparison in this instance can place the user characteristics in a vector and a vector distance or vector similarity metric can be used to determine similarity”.

Claims 19-20
Claims 19-20 are rejected for the rationale given for claims 9 and 10 respectively.

Response to Arguments
	Applicant's arguments filed June 20th 2022 have been fully considered but they are not persuasive.
	Applicant argues that “[t]here is no teaching or suggestion in the cited portion of Beck regarding a strain value that is (1) generated as output from a machine learning model; (2) characterizes a level of mental strain of the user; and (3) is used to select the second content item.” Said argument is not persuasive because the argued features are disclosed in the cited prior art. Accordingly, exemplary prior art citations are amended in the present Office action.
	Further, applicant argues that “there is no discussion of providing, as input to the machine learning model for generating the strain value, (1) strain data indicative of a level of mental strain associated with a user that includes biometric data associated with the user, and (2) response data indicative of response by the user to a prompt that includes an amount of elapsed time before the response is sent by the user.” Said argument is also not persuasive because the argued features are disclosed in the cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more
information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175